Hammond, J.
* * * If the deposition so prepared were the one offered in evidence, I should find no difficulty in almost entirely excluding it. Perhaps it may not be a ground for the suppression of the deposition or exclusion of the evidence, but certainly it is so much of a discrediting circumstance that the testimony is entitled to but little weight. In Re Eldridge, 82 N. Y. 161, it was held a contempt of court to so prepare a deposition, and the court clearly sets forth the worthlessness of such proof. I held, in another case, that it was a contempt to prompt the witness, and advise her not to answer. U. S. v. Anon., 21 Fed. Rep. 771. But the deposition here offered was not that written out by the party, and the witness seems, in speaking to the notary, to he loss under the influence of the plaintiff, than when he speaks directly through him. * * *